Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is MORIYAMA et al. (U.S. 5851245) in view of COOPER et al. (U.S. 4722757).
MORIYAMA et al. teach a superheavy oil emulsion fuel that comprises superheavy oil, water, one or more nonionic surfactants, and optionally one or more stabilizers.  MORIYAMA et al. teach that anionic surfactants may be added such as sodium dodecyl sulfate.
COOPER teaches the use of alkali metal borohydrides in generation of gas particles in chemicals.
MORIYAMA et al. do not teach that the superheavy oil emulsion fuel has a hydrophilic-lipophilic balance (HLB) in a range between 7-9. 
MORIYAMA et al. also do not teach combining the superheavy oil with one nonionic surfactant and water with a nonionic surfacatant and at least one ionic surfactant at a temperature between 0 and 5°C.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771                                                                                                                                                                                             



/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771